United States Court of Appeals
                     For the First Circuit


No. 05-2689

                    UNITED STATES OF AMERICA,

                           Appellant,

                               v.

          GREGORY F. TZANNOS, a/k/a Gregory F. Tzannas,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on August 22, 2006, is
amended as follows:

     On page 15, line 23: underline "Franks"

     On page 21, line 5: remove the comma in "Norton,"